Opinion by
Me. Justice Thompson,
At the time of the death of F. R. Weed in 1882, he was conducting a general store at Trout Run, and a general lumber business and a banking business at Williamsport. By his will he created a trust to continue them. The trustee was Mills B. Weed, to whom for the purposes of the trust he devised all his estate, real and personal. The powers of the trustee over it are clearly set forth in the will creating the trust. The words are: “ He shall possess, hold and manage the same, and conduct and carry on business and trade, barter, buy and sell in and for all things that may pertain to said estate, its business or its products, and make such investments of the property, real, personal and mixed, as he may deem best for the interests of the trust hereby created, and if he shall at any time deem it advisable or for the benefit of the trust hereby created that the said property hereby devised should be sold or ai^r part of it., then I do hereby authorize and empower him to sell the same and make a title to the purchaser in fee simple, and with the proceeds of such sale I do authorize and empower the said Mills B. Weed to make such other investments, real and personal, or commence, conduct and carry on such other business for the benefit of the *320cestui que trusts, hereinafter mentioned, as he may deem most advantageous.” As an executor he had no power to sell the real property. As a trustee however he had the power and was authorized to do so, if he should deem it advisable or judicious for the purposes of the trust, but in the event of a sale he was required to invest the proceeds in other investments for the benefit of the trust estate. It is very clear that his power to sell was for a consideration, for the purpose of investment, and for the benefit of the trust. At the time of F. R. Weed’s death, appellants, George and Frank Truman, held a note of which said F. R. Weed was the maker, dated April 1, 1878, for $50,000; also one dated May 28, 1878, for $25,000, upon which there was a credit of $19,828.24. They also held a note dated December 23, 1890, for $2,000, of which Mills B. Weed, trustee, was the maker. These appellants took no steps to enforce their lien against the real estate of decedent, but on March 3, 1891, Mills B. Weed, as executor and trustee by amicable action and confession of judgment, filed March 18,1891, confessed a judgment against the estate of F. R. Weed, deceased, in favor of these appellants for the sum of $100,446.15, being the principal and interest of the indebtedness referred to. On March 16, 1891, Mills B. Weed as executor and trustee conveyed to these appellants twenty-five pieces of real estate, of which four had been acquired after the death of F. R. Weed. These conveyances covered almost the bulk of the trust estate. The consideration named in the deed was $95,000, but should have been stated to be $96,800. This amount was credited on the judgment confessed and was the only consideration for the deed. When it was executed the trust estate was insolvent, and the master finds as a fact that the trustee was also insolvent.
It is manifest that Mills B. Weed, as trustee, had no power to execute this deed. It was not for the benefit of the trust. It was not executed for the purpose of the trust, and there were no proceeds from it to reinvest. It was not given for a valuable consideration. By the act of February 24, 1834, section 24, Purdon, 525, P. L. 77, it is enacted, “No debts of a decedent except they be secured by mortgage or judgment shall remain a lien on the real estate of such decedent longer than five years after the decease of such debtor, unless an ao*321tion for the recovery thereof be commenced and duly prosecuted against his heirs, executors, or administrators within the period of five years after his decease; or a copy or particular written statement of any bond, covenant, debt or demand, when .the same is not payable within the said period of five years, in the office of the prothonotary of the county where the real estate to be charged is situate.-” F. R. Weed died in 1882, and these appellants Truman & Brother commenced no action and filed no copy or statement. In 1887, five years having elapsed since the death of the decedent, the lien of their debt upon this real estate conveyed expired, and was discharged by operation of law: Kerper v. Hoch, 1 Watts, 9; Bindley’s Appeal, 69 Pa. 295 ; Oliver’s Appeal, 101 Pa. 299; Clauser’s Estate, 1 Watts & Sergeant, 208. As the lien had expired there was therefore no consideration for the deed.
It is however contended that the confession of judgment and the conveyance in question operated as a waiver of the limitation of the act of 1834. ' Wallace’s Appeal, 5 Pa. 106, is relied upon to sustain this position. In that case all the parties, heirs, widow and administrators, united in an agreement that the claim in question should not be affected by the operation of the statute. It was said in that case: “ It is a principle of common application that one upon whom the law confers a ■benefit may relinquish it provided he in doing so inflicts no injuiy upon the rights of others.” In the present case the lien upon the property in question had expired by operation of lav/, and Mills B. Weed as trustee held it free from it for the benefit of the trust estate. The estate being insolvent and the rights of creditors in consequence of it having intervened, he had no right as a trustee to waive the operation of the statute and thus restore the lien. As the title to this property had vested in the trustee free from the lien of this debt, as the rights of creditors to it as part of the trust estate had intervened, a confession of judgment by him as executor could not re-establish this lien that had ceased to exist against it.
It has been ably argued that Mills B. Weed was not a trustee for creditors, and the appellee having acquired no lien against the real estate at the time of the conveyance is not in a position to question it. The master finds as facts that the estate at that time was insolvent and also the trustee was insolvent. *322In this finding, approved by the court below, there is no such flagrant error as to warrant its reversal.' The appellee has filed this bill for himself and on behalf of others in interest, and in regard to his claim the master finds: “ The nature of the indebtedness of the trust estate to Benjamin F. Young, the plaintiff, is in opinion of the master sufficiently shown for the purposes of this cause. Ten thousand nine hundred dollars of it was originally a debt of F. R. Weed, which, a short time after the testator’s death, while it was a subsisting lien and valid claim upon all the property of the testator, and consequently upon all of the property of the trust estate, was paid with obligations of the trust estate. It would be hard to conceive of a transaction which more than this should be binding upon the trust estate.” The appellee therefore is a creditor of the trust estate and as such entitled to relief. As to the relation which the creditors have to the trust estate, the subject has been fully considered in Woddrop et al. v. Weed [the preceding case] and it is unnecessary to repeat the same. It is sufficient to say that the trust estate being liable and insolvent, as well as the trustee, the creditors as to him occupy the position of cestui que trusts, and as such are entitled to equitable relief to prevent him from making an illegal and unwarranted transfer of the trust estate to the injury of such creditors: In re Garland, 10 Vesey, Jr., 110; Mathews v. Stephenson, 6 Pa. 498; Baskins’s Appeal, 84 Pa. 272; Stephenson v. Mathews, 9 Pa. 316.
The deed to appellants refers to the will of F. R. Weed, deceased, and recites fully the trust therein created. The appellants therefore are not purchasers without notice, were put upon inquiry and had full notice. It is said in Garrard v. R. R., 29 Pa. 158: “ Where a purchaser cannot make out a title but by a deed which leads him to another fact, he shall be presumed to have knowledge of that fact. So he is supposed to have knowledge of the instrument under which the party with whom he contracts as executor or trustee or appointee derives his power.” As the appellants are not purchasers for a valuable consideration and took the propert}r with full notice, equity will follow it in their hands: Petrie v. Clark, 11 S. & R. 377. Such being the case, the decree is affirmed, and the appeals are dismissed at cost of appellants.
Mr Justice Mitchell dissents.